ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Defendant-appellant Jeffrey Schwartz appeals from a judgment of the United States District Court for the Southern District of New York (Harold Baer, Jr., D.J.), convicting him of obstruction of justice, in violation of Title 18, United States Code, Section 1503, and conspiracy to obstruct justice, in violation of Title 18, United States Code, Section 371, and sentencing him to fifteen months of imprisonment, two years of supervised release, a $5000 fine, and $200 in special assessments.
We affirm for substantially the reasons set forth by the district court in its January 5, 1999, Memorandum and Order finding defendant guilty of the crimes charged in the indictment, and in its August 10, 1999, Opinion and Order denying defendant’s motion for a new trial.